Citation Nr: 0318231	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, claimed as secondary to service-connected left 
shoulder disability.

2.  Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to service-connected left 
shoulder disability.

3.  Entitlement to service connection for a left leg 
disability, claimed as secondary to service-connected left 
shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran had active duty from January 1969 to December 
1971.  His awards and decorations included the Combat 
Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran presented sworn testimony before the undersigned 
Veterans Law Judge at a hearing held on March 19, 2003, in 
St. Petersburg, Florida.  


REMAND

Review of the veteran's claims file reveals that the RO has 
made valiant attempts to obtain records of all medical 
treatment reported by the veteran.  Many records from many 
different care providers have been obtained and have been 
associated with the claims file for review by adjudicators.  
During the March 2003 hearing on appeal, however, several 
additional sources of potentially relevant records were 
discussed.  The veteran mentioned that during the time frame 
between 1979 and 1981, when he sustained several injuries to 
his cervical and lumbar spine, his medical care had been 
provided by a health maintenance organization called Care 
First, which was located in Maryland.  He also filed a 
federal workman's compensation claim when he was working for 
the United States Department of Transportation.  These claims 
are administered by the Department of Labor; therefore, 
attempts to obtain relevant records from both agencies should 
be made.  Prior to further review of the veteran's claims, 
these records should be obtained.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, including the 
Veterans' Claims Compensation Act of 2000 the case is 
REMANDED to the RO for the following development:

1.	The RO, after securing the necessary 
releases and addresses, should obtain 
the medical records from Care First of 
Maryland relating to treatment of his 
spinal and leg disability between 1979 
and the present:  Any records obtained 
should be associated with the claims 
folder.  

2.	The RO should contact both the United 
States Department of Transportation 
and the United States Department of 
Labor to obtain copies of records 
pertaining to a workplace injury 
sustained by the veteran between 1979 
and 1981 when he was an employee of 
the Department of Transportation.

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


